DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the filing of the applicant’s remarks on 04/23/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
2.	Claims 1-29 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
	Regarding independent claims 1 and 4, Redding was the closest prior art of record, Redding discloses system and method for wireless power control communication using Bluetooth low energy, however the prior art of record does not discloses a power reception apparatus comprising: a power reception unit configured to wirelessly receive power from a power transmission apparatus; a plurality of communication units including at least a first communication unit configured to communicate with the power transmission apparatus, and a second communication unit configured to perform communication faster than the communication performed by the first communication unit; an authentication unit configured to perform authentication on the power transmission apparatus; and a selection unit configured to, in a case where the power reception apparatus is capable of communicating with the power transmission apparatus using the second communication unit, select the second  in combination with limitations from the rest of the claim. 
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding claims 2-11 which depends on claim 1, these claims are allowable for at least the same reasons given for claim 1.
Regarding independent claim 12, Redding was the closest prior art of record, Redding discloses system and method for wireless power control communication using Bluetooth low energy, however the prior art of record does not discloses a power transmission apparatus comprising: a power transmission unit configured to wirelessly transmit power to a power reception apparatus; a plurality of communication units including at least a first communication unit configured to communicate with the power reception apparatus, and a second communication unit configured to perform communication faster than the communication performed by the first communication 
Regarding claims 13-16 which depends on claim 12, these claims are allowable for at least the same reasons given for claim 12.
Regarding independent claims 17 and 20, Redding was the closest prior art of record, Redding discloses system and method for wireless power control communication using Bluetooth low energy, however the prior art of record does not discloses a control method for a power reception apparatus including a power reception unit configured to wirelessly receive power from a power transmission apparatus, and a plurality of communication units including at least a first communication unit configured to communicate with the power transmission apparatus, and a second communication 
Regarding claims 18-22 which depends on claim 17, these claims are allowable for at least the same reasons given for claim 17.
Regarding independent claim 23, Redding was the closest prior art of record, Redding discloses system and method for wireless power control communication using Bluetooth low energy, however the prior art of record does not discloses a control method for a power transmission apparatus including a power transmission unit configured to wirelessly transmit power to a power reception apparatus, and a plurality of communication units including at least a first communication unit configured to communicate with the power reception apparatus, and a second communication unit 
Regarding claims 24-27, which depends on claim 23, these claims are allowable for at least the same reasons given for claim 23.
Regarding independent claims 28 and 29, Redding was the closest prior art of record, Redding discloses system and method for wireless power control communication using Bluetooth low energy, however the prior art of record does not discloses a non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method for a power reception apparatus including a power reception unit configured to wirelessly receive power from a power 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kanamori et al (US 2012/0007554 A1) discloses a vehicular charge apparatus for externally charging an in-vehicle battery of a vehicle includes a charger. The charger includes an in-charger detection section, which detects a charge needed state of a subject vehicle prior to a charge connection of a charger connector of the charger to an in-vehicle charge inlet of the subject vehicle. In the charge needed state, an electric charge is necessary for the vehicle, however does not discloses the specific structure configuration and operation of the claimed power reception, power transmission apparatus and method.
Kamijo et al (US 2009/0001932 A1) discloses a power transmission control device, the device has control circuit to enable power transmission device to transmit power temporarily to power reception device to enable identity (ID) authentication of device when switch (SW) is pressed. The authentication is performed based on authentication data from device (40) that has received power and power is transmitted normally after authentication. The power transmission is stopped and device is brought to initial state when authentication data is not received within preset time from start of .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.				/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836